                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 LARRY CRIM,

        Plaintiff,                                 Case No. 3:19-cv-00284

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 SCOTT GOLDEN, et al.,

        Defendants.


                                   MEMORANDUM ORDER

       Pro se Defendant James B. Garrett and pro se Plaintiff Larry Crim have filed motions to

ascertain the status of this action. (Doc. Nos. 85, 86.) Garrett’s motion (Doc. No. 85) and Crim’s

motion (Doc. No. 86) are GRANTED.

       The status of this case is as follows:

       Crim initiated this action on April 5, 2019, when he filed a complaint under 42 U.S.C.

§ 1983 against Defendants Garrett, Scott Golden, Michael Sullivan, the Tennessee Republican

Party (TNRP), Marsha Blackburn, Mark Goins, John Doe, and Jane Doe. (Doc. No. 1.) Garrett

answered Crim’s complaint (Doc. No. 20). Golden, Sullivan, the TNRP, Blackburn, and Goins

filed motions to dismiss (Doc. Nos. 17, 21, 33). On August 19, 2019, Crim filed an amended

complaint as of right under Federal Rule of Civil Procedure 15(a)(1), adding the TNRP’s State

Executive Committee as a defendant and alleging that all of the defendants violated his

constitutional rights in his attempts to secure the TNRP’s nomination to run for a seat in the United

States Senate. (Doc. No. 38.) The Court found the defendants’ motions to dismiss the original

complaint moot in light of the amended complaint and directed the Clerk’s Office to

administratively terminate those motions. (Doc. No. 44.)
       Garrett, Golden, Sullivan, Blackburn, Goins, and the TNRP and its State Executive

Committee (collectively, the TNRP) filed motions to dismiss the amended complaint. (Doc. Nos.

40, 45, 47, 49.) On October 18, 2019, Crim filed a motion to amend his complaint a second time

(Doc. No. 61), and a motion to seal parts of the proposed second amended complaint (Doc. No.

59). Garrett, Golden, Sullivan, the TNRP, Blackburn, and Goins opposed the motion to amend.

(Doc. Nos. 65, 66, 68, 71.) At Crim’s request, the Court extended his deadline to respond to the

defendants’ legal arguments in support of their motions to dismiss the amended complaint until

November 1, 2019. (Doc. No. 63.) On October 31, 2019, the Court denied Crim’s motion to stay

all deadlines in this action while he sought counsel. (Doc. No. 73.)

       On November 1, 2019, Crim filed a notice of voluntary dismissal “of the entire action and

case . . . against all Defendants pursuant to FRCP Rule 41 (a)(1)(A)(i).” (Doc. No. 79.) On

November 4, 2019, Garrett filed a response to Crim’s notice, stating that he had “no objections to

the Court dismissing this action based upon the Plaintiff’s Notice of Voluntary Dismissal[,]” but

arguing that “this action should be dismissed with prejudice as an adjudication on the merits” under

Rule 41(a)(1)(B) because Crim had previously dismissed the same claims against different

defendants in another federal case. (Doc. No. 80, PageID# 640.) The next day, Garrett changed his

position and filed a “motion for involuntary dismissal of this action” stating that his request for

voluntary dismissal with prejudice under Rule 41(a)(1)(B) “was mistaken” and arguing that the

Court should dismiss Crim’s claims involuntarily under Rule 41(b) for failure to comply with the

Court’s order setting November 1, 2019, as his deadline to respond to the defendants’ motions to

dismiss the amended complaint. (Doc. No. 81, PageID# 644.) On November 8, 2019, Crim filed a

memorandum of law in support of his notice of voluntary dismissal. (Doc. No. 83.) Due to an

administrative backlog, Crim’s memorandum was not docketed until November 13, 2019.




                                                 2
       In the meantime, on November 12, 2019, the Court issued an order finding that Crim could

voluntarily dismiss his claims against all of the defendants except Garrett because Garrett had

answered Crim’s original complaint. (Doc. No. 82.) See Kensu v. Corizon, Inc., No. 19-10616,

2019 WL 5578057, at *1 (E.D. Mich. Oct. 29, 2019) (collecting authority for the principle that a

“plaintiff loses the ability to voluntarily dismiss under Rule 41(a)(1) when the defendant has filed

an answer or summary judgment motion to the original complaint, even where an amended

complaint is then filed”). The Court acknowledged that Crim’s claims against all defendants except

Garrett had been dismissed without prejudice and ordered Crim to respond to Garrett’s motion for

involuntary dismissal by November 27, 2019. (Doc. No. 82.)

       On November 14, 2019, the day after Crim’s memorandum of law in support of his motion

for voluntary dismissal was docketed, the Court referred Garrett’s motion for involuntary dismissal

to the Magistrate Judge for a report and recommendation. (Doc. No. 84.) On the same day, Crim

filed a motion to ascertain status asking the Court to clarify whether he could still file a response

to Garrett’s motion by November 27, 2019. (Doc. No. 86.)

       The Court ORDERS that Crim may file a response to Garrett’s motion for involuntary

dismissal under Rule 41(b) (Doc. No. 81) by November 27, 2019.

       Because the Court has dismissed Golden, Sullivan, Blackburn, Goins, and the TNRP from

this action, the Clerk of Court is DIRECTED to ADMINISTRATIVELY TERMINATE their

motions to dismiss the amended complaint (Doc. Nos. 40, 45, 47).




                                                 3
       The only motions that remain pending in this action are Garrett’s motion to dismiss the

amended complaint under Rule 12(b)(6) (Doc. No. 49), Crim’s motion to seal (Doc. No. 59) and

motion to amend (Doc. No. 61), and Garrett’s motion for involuntary dismissal under Rule 41(b)

(Doc. No. 81).

       It is so ORDERED.



                                                  ____________________________________
                                                  ALISTAIR E. NEWBERN
                                                  United States Magistrate Judge




                                              4
